ORDER DENYING WRIT OF HABEAS CORPUS
The petitioner filed a verified petition requesting this Court to issue a writ of habeas corpus to release him from his allegedly illegal detention in the Cleveland County jail pursuant to a material witness warrant, 22 O.S.1971, § 719, in Case No. CRF-81-26(T). Bail has been set at Five Thousand Dollars ($5,000.00). A hearing was held in this Court at 3:00 p. m., Wednesday, January 21, 1981, and at that time this Court was informed that the pre*82liminary hearing has been set for January 28, 1981.
The record reveals that the petitioner was witness to an act which has resulted in the filing of an information against Kenneth Thorson, Case No. CRF-81-26(T); that petitioner’s presence in this State is transitory; that petitioner has most recently been employed in Waco, Texas; and that he intends to return to his parents’ home in Wisconsin for counselling and employment upon his release from confinement.
In his challenge of the statute, the conditions of confinement and the amount of bail, the petitioner fails to persuade this Court this his detention is illegal.
THEREFORE, the petition for writ of habeas corpus is DENIED and the petitioner is advised that he is not precluded from seeking relief should the date for the preliminary hearing be reset for a later time.
WITNESS OUR HANDS and the Seal of this Court this 22nd day of January, 1981.
TOM BRETT, P. J.
HEZ J. BUSSEY, J.
TOM R. CORNISH, J.